Citation Nr: 0933476	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.

3. Entitlement to service connection for a psychiatric 
disorder, for accrued benefits purposes.

4. Entitlement to service connection for peripheral 
neuropathy of the left leg, for accrued benefits purposes.

5. Entitlement to a disability evaluation in excess of 20 
percent for low back disability for accrued benefits 
purposes.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1972.  The Veteran passed away in March 2006.  The appellant 
is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  In August 2008, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for 
additional development, and it now returns to the Board for 
appellate review. 

In July 2008, a hearing on appeal was held before the 
undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board finds no recourse but to once again remand the claim.  
Specifically, a remand is required to allow for full 
compliance with the Board's August 2008 Remand orders. 

In the August 2008 Remand, the RO/AMC was instructed to (1) 
send the appellant a VCAA letter meeting the requirements for 
notice in DIC claims as defined by the United States Court of 
Appeals for Veterans Claims (Court) in Hupp v. Nicholson, 21 
Vet. App. 342 (2007); (2) request that the appellant identify 
all VA and non-VA physicians and healthcare providers that 
treated the Veteran for his psychiatric or left leg 
disability and his service connected low back disability and 
authorize release of those records to VA as necessary; (3) 
retrieve records from the Miami VA medical facility (VAMC) 
dated from December 2002 to the Veteran's death; (4) retrieve 
records from the Social Security Administration (SSA) related 
to the Veteran's claim for SSA disability; and (5) obtain a 
VA opinion with respect to the appellant's claims.  

A review of the claims file shows that all required VAMC and 
SSA records and VA opinions have been requested and 
associated with the claims file.  Additionally, the appellant 
was requested to identify and authorize release of relevant 
private and VA treatment records.  

However, the January 2009 VCAA letter was, unfortunately, not 
compliant with the Remand order.  Specifically, the remand 
indicated that the appellant should be issued a letter 
addressing the notice elements required under Hupp that 
advised her of the Veteran's service-connected disabilities, 
explaining the evidence and information required to 
substantiate a DIC claim based on a non-service connected 
disorder, and addressing her claims regarding her accrued 
benefit claim.  The January 2009 letter fully informed the 
appellant of the Veteran's service-connected disabilities and 
of how to substantiate a DIC claim and a claim for accrued 
benefits.  However, the letter failed to advise the appellant 
of the evidence necessary to establish service connection for 
a disability not yet service-connected for DIC purposes.  
Additionally, the letter did not discuss the appellant's 
specific contentions regarding the Veteran's service, claimed 
PTSD, and alcoholism and their relationship to his cause of 
death.  See, e.g., November 2007 VA Form 9 and Appellant's 
July 2008 statement. 

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In light of the above 
discussion, the Board finds it necessary to remand this claim 
to obtain compliance with its August 2008 remand orders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The appellant should be issued a letter 
that informs the appellant of the 
evidence and information required to 
substantiate a DIC claim based on a 
non-service connected disorder and 
addresses her specific contentions with 
respect to her accrued benefits claim.  
See, e.g., November 2007 VA Form 9 and 
Appellant's July 2008 statement.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
claims should be readjudicated, to 
include all evidence received since the 
July 2009 supplemental statement of the 
case.  If the claims are not resolved 
to the appellant's satisfaction, the 
appellant and her representative, if 
any, should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



